DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on November 19, 2020 has been entered. Claims 1 – 20 are pending. Claims 1-20 are currently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0107223 A1) in view of Li et al. (US 2015/0223221 A1).
Regarding claim 1:
RRC message chunks”); encapsulate the plurality of segments within a plurality of protocol data units (PDUs), wherein each PDU of the plurality of PDUs comprises one of the segments (Paragraph [0035], “PDCP PDU”), wherein respective PDUs of the plurality of PDUs include different segment identifiers (Paragraph[0036], “sequence number”); and transmit one or more signals comprising the plurality of PDUs (Paragraph [0032]). 
Liu does not disclose the respective PDUs of the plurality of PDUs are associated with the same transaction identifier.
Li teaches respective PDUs of a plurality of PDUs are associated with the same transaction identifier (Paragraph [0091] and [0104]; Fig. 6, “Transaction ID”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the system of Liu in view of the teaching of Li to include the feature that the respective PDUs of the plurality of PDUs are associated with the same transaction identifier in order to identify PDUs originating from the same transaction. 
Regarding claim 2:
Liu further discloses the plurality of PDUs are a plurality of RRC PDUs (Paragraph [0031], “RRC message segmentation is performed at the RRC layer”).
Regarding claim 3:
the RRC message segmentation is performed in the PDCP layer.”).
Regarding claim 6:
Liu further discloses each PDU of the plurality of PDUs comprises a header, the header comprising an indication of whether the PDU is a final PDU of the plurality of PDUs (Paragraph [0035], “the reserved bit E is set to indicate whether the PDCP PDU is the last chunk of the RRC message segmentation”).
Regarding claims 8-10 and 13
Claims 8-10 and 13 include features similar to those of claim 1-3 and 6. Rejection of claims 1-3 and 6 also apply.	
Regarding claim 15:
Liu disclose a non-transitory computer-readable medium (Fig. 1, 131 or 151) storing software instructions (Fig. 1, 134 or 154) that, when executed by a processor (Fig. 1, 131 or 152) of a wireless communication device (Fig. 1, 101 or 103), cause the wireless communication device to: generate an RRC message; segment the RRC message into a plurality of segments; encapsulate the plurality of segments within a plurality of protocol data units (PDUs), wherein each PDU of the plurality of PDUs comprises one of the segments; and transmit one or more signals comprising the plurality of PDUs (See rejection of claim 1). 
Liu does not disclose the respective PDUs of the plurality of PDUs are associated with the same transaction identifier.
Li teaches respective PDUs of a plurality of PDUs are associated with the same transaction identifier (See rejection of claim 1).

Regarding claims 16 and 17:
	Claims 16-17 include features similar to those of claim 2-3. Rejection of claims 2-3 also apply.	

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0107223 A1) in view of Li et al. (US 2015/0223221 A1), and further in view of Pirskanen et al. (US 2010/0285791 A1).
Regarding claims 4, 11, and 18:
Liu does not disclose the RRC message further comprises header information, wherein executing the software instructions further causes the apparatus to: duplicate the header information within a header of each PDU of the plurality of PDUs. 
Li teaches the RRC message comprises header information (Fig. 6, “Local message type” or “Transaction ID”).

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the system of Liu in view of the teaching of Li and Pirkanen to include the feature that the RRC message further comprises header information, wherein executing the software instructions further causes the apparatus to: duplicate the header information within a header of each PDU of the plurality of PDUs in order to identify to the receiver PDUs belonging to the same RRC message.
Regarding claims 5, 12, and 19:
Liu does not disclose the header information comprises at least one of message type or transaction ID. 
Li teaches the header information comprises at least one of message type or transaction ID (Fig. 6).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the system of Liu in view of the teaching of Li and Pirkanen to include the feature that the header information comprises at least one of message type or transaction ID in order to distinguish between different RRC messages.
	
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0107223 A1) in view of Li et al. (US 2015/0223221 A1), and further in view of Bonar et al. (US 2006/0126620 A1).
Regarding claim 7 and 14:
Liu does not disclose each PDU of the plurality of PDUs comprises a header, the header comprising an indication of the number of PDUs in the plurality of PDUs and an index uniquely identifying the current PDU among the plurality of PDUs. 
Bonar teaches each PDU of the plurality of PDUs comprises a header, the header comprising an indication of the number of PDUs in the plurality of PDUs (Paragraph [0092]) and an index uniquely identifying the current PDU among the plurality of PDUs (Paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the system of Liu in view of the teaching of Bonar to include the feature that each PDU of the plurality of PDUs comprises a header, the header comprising an indication of the number of PDUs in the plurality of PDUs and an index uniquely identifying the current PDU among the plurality of PDUs in order to enable a receiver of the PDUs to identify whether all of the PDUs have been received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/             Primary Examiner, Art Unit 2465